FILED
                              NOT FOR PUBLICATION                              JAN 11 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ESTER BURNETT,                                     No. 08-56887

               Plaintiff - Appellant,              D.C. No. 2:08-cv-02745-PSG-
                                                   MLG
   v.

DOCTOR BRUCE FAECHER; et al.,                      MEMORANDUM *

               Defendants.



                     Appeal from the United States District Court
                         for the Central District of California
                     Philip S. Gutierrez, District Judge, Presiding

                             Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Ester Burnett, a California state prisoner, appeals pro se from the district

court’s order dismissing some but not all of the defendants in his 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
action alleging constitutional violations in connection with his medical care. We

dismiss the appeal for lack of appellate jurisdiction.

       We have an obligation to consider jurisdictional issues sua sponte. WMX

Techs., Inc. v. Miller, 104 F.3d 1133, 1135 (9th Cir. 1997) (en banc). We generally

have jurisdiction over only final orders of the district court. 28 U.S.C. § 1291.

Without the district court’s certification pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, orders dismissing some but not all of the defendants are

not appealable final orders. See Frank Briscoe Co. v. Morrison-Knudsen Co., 776
F.2d 1414, 1416 (9th Cir. 1985); Maurer v. L.A. County Sheriff’s Dep’t, 691 F.2d
434, 436 n. 1 (9th Cir. 1982) (“A dismissal as to some but not all defendants is not

a final order as required by 28 U.S.C. § 1291, and is not appealable absent a

certification under Fed. R. Civ. P. 54(b).”). Moreover, an order denying

appointment of counsel is not an appealable final order. See Kuster v. Block, 773
F.2d 1048, 1049 (9th Cir. 1985). Accordingly, we lack jurisdiction to consider the

appeal.

       Because we dismiss for lack of jurisdiction, we do not consider Burnett’s

outstanding motions.

       DISMISSED.




PDM/Research                               2                                    08-56887